DETAILED ACTION
1.	This is a first action on the merits of application 16739513.

2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	The terms “Chinese lantern, steep-s and lazy-s” in claims 6-7 are indefinite, as it is unclear from the specification what shape these represent.  Additionally, steep and lazy are relative terms which are not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree of curvature one would need to differentiate between a “lazy” S and a “steep” S.  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner can’t quantify what shape is a steep or lazy S.
Allowable Subject Matter
4.	Claims 1-5, 8-20 are allowed.
5.	Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  Examiner agrees with ISA prior art does not disclose the configuration of the independent claims of the buoy fluid swivel and  wherein the floating conduit comprises a low point between the vessel storage tank and the first gas transfer conduit; and a first condensation conduit, a pump, and a second condensation conduit .
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617